Citation Nr: 1821343	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-23 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1970 through July 1970.  He had several other periods of ACDUTRA between July 1970 and August 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge at an April 2015 Travel Board hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his bilateral hearing loss and tinnitus are related to his periods of ACDUTRA.  Specifically, he asserts that he was exposed to acoustic trauma while repairing aircraft.  The Veteran's DD 214 confirms that his specialty was a corrosion control specialist.

Service treatment records reflect that, the Veteran had minimal high frequency hearing loss noted on his entrance examination in January 1970.  The Veteran was not afforded an examination at the time of his discharge in August 1978.

The Veteran submitted a nexus statement from a private audiologist in December 2013.  The audiologist opined that the Veteran's hearing loss and tinnitus were due to extreme and constant jet engine noises while on ACDUTRA.  She opined that any of the individual incidents of noise trauma that the Veteran reported would be sufficient to cause his hearing loss and tinnitus.  The Board does not find this nexus opinion to be persuasive because it does not acknowledge that the Veteran had hearing loss prior to entering the military or discuss his current level of hearing loss is the result of permanent aggravation of his preexisting minimal high frequency hearing loss that preexisted service.

The Veteran has not been afforded a VA examination to determine whether his preexisting hearing loss was permanently aggravated by his periods of ACDUTRA or to determine the etiology of his tinnitus.  The December 2013 nexus statement, coupled with his military occupation as a corrosion control specialist, provide evidence to meet the low threshold as outlined by McLendon v. Nicholson and such examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an Authorization to Disclose Information to the Department of Veterans Affairs (VA) in order to obtain any private treatment records or other medical records the Veteran identifies as relevant.

2.  Then, only after the above development has been conducted to the extent possible, the Veteran should be afforded a VA audiological examination.  The examiner is requested to answer the following questions:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current level of hearing loss is the result of permanent aggravation of his minimal high frequency hearing loss noted on his entrance into the military?

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus is etiologically related to his periods of ACDUTRA between March 1970 and August 1978?

The examiner must provide a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should explain why an opinion cannot be made without speculating.

3.  The AOJ should then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




